
	
		II
		112th CONGRESS
		2d Session
		S. 2133
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2012
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the America's Agricultural Heritage
		  Partnership in the State of Iowa.
	
	
		1.Short
			 titleThis Act may be cited as
			 the America's Agricultural Heritage
			 Partnership Reauthorization Act.
		2.
			 Reauthorization of the America's Agricultural Heritage
			 PartnershipSection 707 of
			 division II of the Omnibus Parks and Public Lands Management Act of 1996 (16
			 U.S.C. 461 note; Public Law 104–333) is amended by striking September
			 30, 2012 and inserting September 30, 2022.
		
